Exhibit 10.8

CVENT, INC.

2013 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Cvent, Inc. 2013
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Agreement (the “Agreement”), including the Notice of Stock Option
Grant (the “Notice of Grant”) and Terms and Conditions of Stock Option Grant,
attached hereto as Exhibit A.

NOTICE OF STOCK OPTION GRANT

Participant:

Address:

 

Participant has been granted an Option to purchase Common Stock of Cvent, Inc.
(the “Company”), subject to the terms and conditions of the Plan and this
Agreement, as follows:

Date of Grant

Vesting Commencement Date

Number of Shares Granted

Exercise Price per Share

Type of Option

Term/Expiration Date                         10th Anniversary of Date of Grant

Subject to any acceleration or forfeiture provisions set forth below or
contained in the Plan, this Option will be exercisable, in whole or in part, in
accordance with the below Vesting Schedule. The Vesting Schedule below sets
forth when Shares subject to the Option are scheduled to vest, subject to
Participant continuing to be a Service Provider through each such date:

Termination Period:

Subject to the Terms and Conditions set forth in Exhibit A, this Option will be
exercisable for 30 calendar days after Participant ceases to be a Service
Provider, unless such termination is due

 

- 1 -



--------------------------------------------------------------------------------

to Participant’s death or Disability, in which case this Option will be
exercisable for twelve (12) months after Participant ceases to be a Service
Provider. Notwithstanding the foregoing sentence, in no event may this Option be
exercised after the Term/Expiration Date as provided above and may be subject to
earlier termination as provided in Section 14(c) of the Plan.

By Participant’s acceptance of this Award and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Agreement, including exhibits hereto, all of which are made a part of this
document. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated above.

Participant will not have any rights with respect to this Award unless and until
s/he accept this Agreement within 60 days of the Grant Date.

 

CVENT, INC.  

 

By Peter L. Childs, CFO Print Name & Title

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan will prevail.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d) it will be treated as a Nonstatutory Stock
Option (“NSO”). Further, if for any reason this Option (or portion thereof) will
not qualify as an ISO, then, to the extent of such nonqualification, such Option
(or portion thereof) shall be regarded as a NSO granted under the Plan. In no
event will the Administrator, the Company or any Parent or Subsidiary or any of
their respective employees or directors have any liability to Participant (or
any other person) due to the failure of the Option to qualify for any reason as
an ISO.

2. Vesting Schedule. Except as provided in Sections 3, and 4 below, the Option
awarded by this Agreement will vest in accordance with the vesting provisions
set forth in the Notice of Grant. Shares scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

4. Forfeiture for Non-compliance. Participant must provide the Company advanced
written notice prior to voluntarily terminating his/her status as a Service
Provider of no less than (i) ten (10) business days if Participant is internally
titled lower than a manager-level employee, (ii) twenty (20) business days if
Participant is internally titled a manager or higher, up to and including senior
director, or (iii) forty (40) business days if Participant is internally titled
a vice president or higher (the “Notice Requirement”). The amount of notice
required shall be determined by the internal title as of the date the notice
should be provided.

Participant hereby agrees to comply with the Company’s policies (e.g., Code of
Business Conduct and Ethics, Insider Trading Policy, Anti-Corruption Policy,
etc.), procedures and applicable restrictive covenants (e.g., non-disclosure,
assignment of intellectual property rights, non-solicitation, non-competition,
etc.) (the policies, procedures and applicable restrictive covenants,
collectively, the “Policies”).

 

- 3 -



--------------------------------------------------------------------------------

If Participant does not comply with the Notice Requirement or violates the
Policies, then all Shares subject to the Option (whether vested or unvested)
shall immediately terminate without consideration and/or any post-termination
exercise period. Participant acknowledges and agrees that certain of the
Policies shall apply following the purchase of Shares subject to the Option. For
all purposes of the Plan and this Agreement, the Administrator shall have the
right to determine if there has been a violation of the Notice Requirement or
Policies in its sole reasonable good-faith discretion.

5. Exercise of Option.

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by the
aggregate Exercise Price.

6. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) cash;

(b) check;

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

7. Tax Obligations.

(a) Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until

 

- 4 -



--------------------------------------------------------------------------------

satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of income, employment, social
insurance, payroll and other taxes which the Company determines must be withheld
with respect to such Shares. To the extent determined appropriate by the Company
in its discretion, it will have the right (but not the obligation) to satisfy
any tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if such withholding amounts are not delivered at the time of
exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.

(c) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to the Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER

 

- 5 -



--------------------------------------------------------------------------------

ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Cvent, Inc., 1765
Greensboro Station Place, 7th Floor, Tysons Corner, Virginia 22102, or at such
other address as the Company may hereafter designate in writing.

11. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the purchase by, or issuance of Shares to, Participant (or his or
her estate) hereunder, such purchase or issuance will not occur unless and until
such listing, registration, qualification, rule compliance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. The Company will make all reasonable efforts to meet
the requirements of any such state, federal or foreign law or securities
exchange and to obtain any such consent or approval of any such governmental
authority or securities exchange. Assuming such compliance, for income tax
purposes the Exercised Shares will be considered transferred to Participant on
the date the Option is exercised with respect to such Exercised Shares.

14. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Section 409A of the Code in connection to this
Option.

20. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

21. Governing Law. This Agreement will be governed by the laws of Virginia,
without giving effect to the conflict of law principles thereof. For purposes of
litigating any dispute that arises under this Option or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Virginia, and agree that such litigation will be conducted in the courts of
Fairfax County, Virginia, or the federal courts for the United States for the
Eastern District of Virginia, and no other courts, where this Option is made
and/or to be performed.

 

- 7 -